Citation Nr: 0608885	
Decision Date: 03/28/06    Archive Date: 04/04/06

DOCKET NO.  05-38 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to an increased evaluation for erythema 
multiform with leukoplakia, currently evaluated as 10 percent 
disabling.

2.  Entitlement to service connection for a heart disorder, 
to include as secondary to Stevens-Johnson syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from January 1951 to 
January 1953 and from April 1955 to April 1958.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Paul, Minnesota (RO), which denied the benefits sought on 
appeal.


FINDINGS OF FACT

1.  The competent medical evidence does not demonstrate that 
the veteran's erythema multiform with leukoplakia, which the 
veteran claims is Stevens-Johnson syndrome, results in 
recurrent episodes occurring at least four times during the 
past 12-month period, requiring intermittent systemic 
immunosuppressive therapy.

2.  The competent medical evidence does not show that the 
veteran's current cardiac condition, congestive heart 
failure, is related to his service-connected erythema 
multiform with leukoplakia, claimed as Stevens-Johnson 
syndrome, or is related to his service.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for erythema multiform with leukoplakia have not been 
satisfied.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.118, Diagnostic Code 7827 (2005).

2.  Service connection for a cardiac condition, to include as 
due to Stevens-Johnson syndrome, is not warranted.  38 
U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 
3.310(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in October 2004, a rating 
decision in February 2004, and a statement of the case in 
November 2005.  These documents discussed specific evidence, 
the particular legal requirements applicable to the claims, 
the evidence considered, the pertinent laws and regulations, 
and the reasons for the decisions.  VA made all efforts to 
notify and to assist the appellant with regard to the 
evidence obtained, the evidence needed, the responsibilities 
of the parties in obtaining the evidence, and the general 
notice of the need for any evidence in the appellant's 
possession.  The Board finds that any defect with regard to 
the timing or content of the notice to the appellant is 
harmless because of the thorough and informative notices 
provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005); see also 
Dingess v. Nicholson, No. 01-1917, __ Vet. App. __, 2006 WL 
519755 (Vet. App. Mar. 3, 2006).  Thus, VA has satisfied its 
duty to notify the appellant.

Also, VA has obtained all relevant, identified, and available 
evidence and has notified the appellant of any evidence that 
could not be obtained.  The appellant has not referred to any 
additional, unobtained, available, relevant evidence.  VA has 
also obtained an opinion and examination with respect to the 
veteran's increased evaluation claim.  

With respect to the veteran's service connection claim, he 
asserted during a hearing before the undersigned Veterans Law 
Judge that it required a VA examination, based on a review of 
the claims file and including a biopsy.  The current evidence 
of record, however, contains sufficient competent medical 
evidence for the Board to decide this claim.  38 C.F.R. 
§ 3.159(4).  First, the record does not contain competent 
medical evidence of a nexus between the veteran's service-
connected erythema multiform with leukoplakia and his 
congestive heart failure.  38 C.F.R. § 3.159(4)(C).  Further, 
although a February 2005 VA medical opinion was not based on 
a review of the veteran's claims file, the examiner was the 
veteran's VA physician and was therefore familiar with his 
condition.  The veteran's outpatient VA treatment records 
make it clear that the reason no biopsy has been done is that 
the veteran's service-connected erythema multiform with 
leukoplakia has not resulted in any episodes or recurrences 
during the appeal period.  

VA has satisfied both the notice and duty to assist 
provisions of the law.

With respect to each claim, the record before the Board 
contains service medical records and post-service medical 
records, which will be addressed as pertinent.  Dela Cruz v. 
Principi, 15 Vet. App. 143, 148-49 (2001) (a discussion of 
all evidence by the Board is not required when the Board has 
supported its decision with thorough reasons and bases 
regarding the relevant evidence).

Increased evaluation for erythema multiform with leukoplakia

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is not adequate for rating purposes.  
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations that would warrant an 
exposition of the remote clinical history and findings 
pertaining to the disability at issue.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his or her ability to function 
under the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

According to the Rating Schedule, erythema multiform with 
recurrent episodes occurring at least four times during the 
past 12-month period, and requiring intermittent systemic 
immunosuppressive therapy, warrants a 30 percent evaluation.  
Recurrent episodes occurring during the past 12-month period 
that respond to treatment with antihistamines or 
sympathomimetics, or; one to three episodes occurring during 
the past 12-month period requiring intermittent systemic  
immunosuppressive therapy, warrant a 10 percent evaluation.  
Or, the disability can be rated as disfigurement of the head, 
face or neck (Diagnostic Code 7800) or scars (Diagnostic 
Codes 7801 - 7805), depending on the prominent disability.  

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for an evaluation in excess of 10 percent for 
erythema multiform with leukoplakia.  The competent medical 
evidence does not show that the veteran's service-connected 
erythema multiform results in any symptoms at this time.  

VA treatment records dated during the appeal period indicate 
that the veteran has complained of recurrent erythema 
multiform, with outbreaks on his lower back, but note that he 
had never been seen during an active outbreak.  VA treatment 
records do not contain any biopsy records.  Treatment notes 
dated in September and October 2004 state that it was 
unlikely that the veteran was having recurrent erythema 
multiform based on his clinical history and findings over the 
past several years.  

Further, the report of an August 2005 VA examination provide 
a diagnosis of:  1) erythema multiform, by history (italics 
added); the symptoms the veteran related on his hands and 
feet sounded more like dyshidrotic eczema then erythema 
multiform, but absent current lesions one could not be sure; 
in any event, the condition had been stable; and 2) 
folliculitis on trunk; this was a new problem and was 
definitely not related to erythema multiform.

With regard to the veteran's assertions that the findings on 
his lower back are manifestations of his erythema multiform, 
lay statements are considered to be competent evidence when 
describing the features or symptoms of an injury or illness.  
Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  As a 
layperson, however, the veteran is not competent to provide 
an opinion requiring medical knowledge or a clinical 
examination by a medical professional, such as a diagnosis.  
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  As a result, 
the veteran's assertions do not constitute competent medical 
evidence that the findings on his lower back are 
manifestations of his service-connected erythema multiform 
that warrant a higher evaluation.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application and 
an increased rating for erythema multiform is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Service connection for a heart disorder, to include as 
secondary to Stevens-Johnson syndrome

Turning to the relevant law, a claimant with active service 
may be granted service connection for disease or disability 
either incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  

Generally, to prove direct service connection, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to the 
effect that the claim is plausible; lay assertions of medical 
status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Certain chronic diseases, including heart diseases, may be 
presumed to have incurred during service if they become 
disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (a)(2005).  Secondary 
service connection may be found where a service-connected 
disability aggravates another condition (i.e., there is an 
additional increment of disability of the other condition 
which is proximately due to or the result of a service-
connected disorder).  Allen v. Brown, 7 Vet. App. 439 (1995).

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for service connection for a heart condition 
on a direct basis or as secondary to his service-connected 
erythema multiform, which he alleges is actually Stevens-
Johnson syndrome.

Recent VA treatment records show treatment and diagnosis of 
congestive heart failure.  However, congestive heart failure 
was not shown within one year of the veteran's separation 
from service and thus may not be presumed to be related to 
service.  38 C.F.R. §§ 3.307, 3.309.  

Further, there is no competent medical evidence linking the 
veteran's current congestive heart failure to his service.  
His service medical records are negative for pertinent 
complaints, symptoms, findings or diagnoses.  Congestive 
heart failure was not shown within decades of the veteran's 
separation from service.  The United States Court of Appeals 
for the Federal Circuit has determined that a significant 
lapse in time between service and post-service medical 
treatment may be considered as part of the analysis of a 
service connection claim.  See generally Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000).

Regarding service connection on a secondary basis, there is 
no competent medical evidence linking the veteran's current 
congestive heart failure to Stevens-Johnson syndrome or his 
service-connected erythema multiform.  When asked for an 
opinion, the veteran's treating VA dermatologist noted that 
the veteran had no clear diagnosis of Stevens-Johnson 
syndrome.  Cardiac complications were rare with Stevens-
Johnson syndrome.  Without an extensive literature search and 
a confirming biopsy, the diagnosis of erythema multiform was 
consistent with the veteran's findings.  

The Board recognizes the veteran's own assertions that his 
current heart condition is caused by Stevens-Johnson 
syndrome.  As a lay person, the veteran's assertions do not 
constitute competent medical evidence that his current heart 
condition is secondary to Stevens-Johnson syndrome or his 
service-connected erythema multiform.  Espiritu, supra.  The 
competent evidence of record fails to show that the veteran's 
heart condition is proximately due to or the result of his 
erythema multiform.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application and 
service connection for a heart disorder is denied.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).


ORDER

An evaluation in excess of 10 percent for erythema multiform 
with leukoplakia is denied.

Service connection for a heart condition, secondary to 
Stevens-Johnson syndrome, is denied.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


